DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/30/2021 has been entered.
 
The Examiner acknowledges the canceling of claims 1-19 and the newly added claims 20-24 filed on 09/30/2021.
Claims 20-24 are being examined on the merits.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
s 20-24 are rejected under 35 U.S.C. 103 as being unpatentable over Duncan (WO2006/047830A1) and Hausman (WO2013101713A1). This rejection is maintained with a new reference added to take into account the amendments made to the claims filed on 09/30/2021.
Duncan’s general disclosure is to the use of Arthrospira compositions as a biocide and/or therapeutic (see abstract).
Regarding claims 20-24, Duncan teaches a composition from physiologically stressed Arthrospira (page 1, line 14-17) being anti-inflammatory (see page 12, line 1). Duncan also teaches topical administration (see page 6, line 23-24). Duncan also teaches the amount of the Arthrospira being from 0.01% to about 100%, depending on the application (see page 6, lines 6-7).  Duncan also teaches the composition as a cream, ointment or lotion (see page 6, line 25). Duncan also teaches the subject as being human (see page 7, line 32).
Duncan does not specifically teach the anti-inflammatory extract of Arthrospira being used to treat alopecia.  
Hausman’s general disclosure is to pharmaceutical or food compositions and methods for the prevention, suppression and treatment of skin, hair, and nail conditions with the use of Ergothioneine and/or Vitamin D (see abstract).
Hausman teaches that Ergothioneine is a unique, naturally occurring, very stable antioxidant that cannot be made in human cells and must be absorbed from the diet; It is found in most plants and animals, but highly concentrated in mushroom (see page 7, lines 29-31). Hausman also teaches wherein Ergothioneine is used in treating alopecia (see page 15, lines 17-20). 

Therefore it would have been obvious to a person having ordinary skill in the art at the effective filing date to use Duncan’s invention for a method of treating alopecia because as Hausman teaches, Ergothioneine which is produced from Arthrospira maxima is useful for treating alopecia.
There would have been a reasonable expectation of success in treating alopecia with the extracts from stressed Arthropspira maxima because the prior art already teaches the components within the extracts as useful for doing so.

Response to Arguments
The applicant canceled the previous set of claims and added new claims 20-24 which are rejected to with the same primary reference and a secondary reference to support the rejection for the method of treating alopecia. 


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB ANDREW BOECKELMAN whose telephone number is (571)272-0043. The examiner can normally be reached Monday-Friday 8am-5pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terry McKelvey can be reached on 571-272-0775. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





JACOB A BOECKELMANExaminer, Art Unit 1655                                                                                                                                                                                                        

/TERRY A MCKELVEY/Supervisory Patent Examiner, Art Unit 1655